Citation Nr: 0119912	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-24 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Chapter 35 Dependents' Educational Assistance.


REPRESENTATION

Claimant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to May 1968.  
The claimant is the veteran's son.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1999 decision of the Committee of Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

The claimant requested and was scheduled to appear before a 
Member of the Board at a hearing at the RO in St. Petersburg, 
Florida, in June 2001. (The hearing was scheduled for St. 
Petersburg as the claimant resides in Florida.)  The claimant 
failed to report for the hearing.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  According to an audit sent to the 
appellant in the February 1998, the overpayment resulted from 
the overpayment of Chapter 35 Dependent's Educational 
Assistance for the period from September 1996 to August 1997, 
specifically the periods from September 18, 1996, to January 
5, 1997, and from May 3, 1997, to August 31, 1997.  The 
initial amount of the overpayment was $1,997.11.  In January 
1999, the RO indicated that mitigating circumstances for the 
enrollment period beginning August 25, 1996, were accepted.  
The record reflects that the amount was adjusted and the 
overpayment amount was reduced to $948.18.  The Committee, in 
its April 1999 decision and the October 2000 Statement of the 
case, only address the enrollment period that began August 
26, 1996, wherein the claimant withdrew on November 27, 1996.  
It is not clear to the Board how the amount of the 
overpayment was recalculated and the actual period of the 
overpayment in question. 

Furthermore, the Board observes that the most recent 
financial status report from the appellant was received in 
October 1998, more than 2 years ago, at which time the 
appellant reported that his only income was from student 
loans.  However, review of the education folder revealed May 
1999 school certifications indicating that the appellant's 
expected date of graduation was June 2000.  Once the 
appellant graduated, he would no longer be eligible for 
student loans, thus, affecting his income.  However, a 
current financial status report is not of record.   

Accordingly, this case is REMANDED for the following:

1.  The RO should prepare an audit of the 
appellant's Chapter 35 educational 
assistance benefits for the period from 
August 1996 through August 1997.

2.  The RO should state the period(s) for 
which an overpayment was charged; the 
period(s) for which mitigating 
circumstances were accepted; and the 
amount deducted from the overpayment(s) 
for mitigating circumstances.

3.  The claimant should be provided the 
opportunity to submit an up-to-date 
Financial Status Report.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.  The claimant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


